ALLOWANCE
Claims 12, 24-26, and 28-43 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 12, 36, and 40:
The prior art of record broadly discloses synchronously displaying video content between multiple users wherein users can control the media objects; compose messages, and the messages traverse on non-linear paths.  Specifically, Shamma teaches synchronous display of video content between multiple users wherein users are able to control the media object and communicate with each other via message.  Lemay teaches the messages traversing along two paths and Sawato teaches that incoming and outgoing messages follow non-linear paths.  
Shamma in view of Davidsson in view of Lemay in view of Sawato teaches facilitating communication between users synchronized to streaming media, wherein the conversation is overlaid upon a background image and the conversation is divided into two paths.  However, Shamma in view of Davidsson in view of Lemay does not explicitly teach presenting a second interface, after ceasing presentation of shared content, which displays a conversation view that includes a subset of messages sent and received during the presentation of the shared content stream, wherein each message of the subset is presented as traversing along different non-linear paths overlaid upon the image.  While Kilar does teach presenting a second interface with a subset of the messages in Fig. 11, Kilar also does not explicitly teach presenting the second interface wherein each message of the subset is presented as traversing along different non-linear paths overlaid upon the image.  Therefore, the prior art fails to disclose or suggest the above-emphasized limitations recited in the independent claims and it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.

Therefore, the above limitations, in the specific combinations as recited in the independent claims 12, 36, and 40, define patent ability of the claims over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142